Exhibit 10.03

 

 

GLU MOBILE INC.

2018 EQUITY INDUCEMENT PLAN

 

NOTICE OF STOCK OPTION GRANT

(Global)

 

Name:



Address:

 



 

You (the “Participant”) have been granted an option to purchase Common Stock of
the Company, subject to the terms and conditions of this Notice of Stock Option
Grant (the “Notice”), the 2018 Equity Inducement Plan, as amended from time to
time (the “Plan”) and the Stock Option Award Agreement attached hereto,
including any additional terms and conditions for the Participant’s country set
forth in the appendix attached thereto as Exhibit B (the “Appendix” and,
together, the “Agreement”), as follows.  The terms defined in the Plan shall
have the same meanings in this Notice.

 

Grant Number

 

Date of Grant

 

Vesting Commencement Date

 

Exercise Price per Share

 

Total Number of Shares

 

Total Exercise Price

 

Type of OptionNon-Qualified Stock Option

 

Expiration Date

 

Post-Termination Exercise Period:Termination for Cause = None

Voluntary Termination = 3 Months

Termination without Cause = 3 Months

Disability = 12 Months

Death = 12 Months

Vesting Schedule:  

 

Subject to the limitations set forth in this Notice, the Plan and the Agreement,
the Option will vest and may be exercised, in whole or in part, in accordance
with the following schedule:

 

[VESTING SCHEDULE]

 

You acknowledge receipt of a copy of the Plan and the Agreement, and represent
that you are familiar with the terms and provisions thereof, and hereby accept
the Option subject to all of the terms and provisions hereof.  You acknowledge
that the vesting of shares pursuant to this Notice is earned only by your
continuing service as an Employee throughout each vesting date, as further
described in Section 2(c) of the Stock Option Award Agreement. 

 

PARTICIPANT:GLU MOBILE INC.

 

Signature:_________________________By:_____________________________

 

Print Name:Its: _____________________________



 



--------------------------------------------------------------------------------

 

Exhibit 10.03

 

 

 

Date:  ___________________________Date: ___________________________

 



 



--------------------------------------------------------------------------------

 

Exhibit 10.03

 

 

GLU MOBILE INC.

STOCK OPTION AWARD AGREEMENT

2018 EQUITY INDUCEMENT PLAN

(Global)

 

Unless otherwise defined herein, the terms defined in the Company’s 2018 Equity
Inducement Plan, as amended from time to time (the “Plan”) shall have the same
defined meanings in this Award Agreement, including any additional terms and
conditions for the Participant’s country set forth in the appendix attached
hereto as Exhibit B (the “Appendix” and, together, this  “Agreement”). 

 

The Participant has been granted an option to purchase Shares (the “Option”),
subject to the terms and conditions of the Plan, the Notice of Stock Option
Grant (“Notice of Grant”) and this Agreement.



1.Vesting Rights.  Subject to the applicable provisions of the Plan, the Notice
of Grant and this Agreement, the Option may be exercised, in whole or in part,
in accordance with the schedule set forth in the Notice of Grant.

 

2.Termination.

 

(a)General Rule.  Except as provided below, and subject to the Plan, the Option
may be exercised for three months after Termination, provided that the
Termination was not for Cause.  If the Participant is Terminated for Cause, the
Option (whether vested or unvested) will be forfeited and terminate
immediately.  In no event shall the Option be exercised later than the
Term/Expiration Date set forth in the Notice of Grant.

(b)Death and Disability.  If the Participant is Terminated due to death or
Disability, the Option may be exercised for 12 months after the date of death or
Termination, as applicable.  In no event shall the Option be exercised later
than the Term/Expiration Date set forth in the Notice of Grant.

(c) Termination.     In the event of Participant’s Termination ceases (whether
or not in breach of local labor laws and whether or not such Termination is
later found to be invalid in the jurisdiction where the Participant is providing
services or under the terms of his or her employment agreement, if any), the
Participant’s right to vest in the Option, if any, will terminate and the
Participant’s right to exercise the Option, if any, will be measured as of the
Termination Date, regardless of any notice period, “garden leave” period or
period of pay in lieu of such notice required under local law (including, but
not limited to, statutory, regulatory and/or common law) in the jurisdiction
where he or she is providing services or by the terms of his or her employment
agreement, if any. The Company shall have the exclusive discretion to determine
the Participant’s Termination Date for purposes of the Option.

 

3.Grant of Option.  The Participant named in the Notice of Grant has been
granted an Option for the number of Shares set forth in the Notice of Grant at
the exercise price per Share set forth in the Notice of Grant (the “Exercise
Price”).  In the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of the Notice of Grant or this Agreement, the
terms and conditions of the Plan shall prevail.

 

4.Exercise of Option.

 

(a)Right to Exercise.  The Option is exercisable during its term in accordance
with the Vesting Schedule set forth in the Notice of Grant and the applicable
provisions of the Plan and this Agreement.  In the event of Participant’s death,
Disability, Termination for Cause or other Termination, the exercisability of
the Option is governed by the applicable provisions of the Plan, the Notice of
Grant and this Agreement.

 

(b)Method of Exercise.  The Option is exercisable by delivery of an exercise
notice (the “Exercise Notice”), which shall state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised
(the “Exercised Shares”), and such other representations and agreements as may
be required by the Company pursuant to the provisions of the Plan.  The Exercise
Notice shall be delivered in person, by mail, via electronic signature, via
electronic mail or facsimile or by other authorized method to the Secretary of
the Company or other person designated by the Company.  The Exercise Notice
shall be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares.  The Option shall be deemed to be exercised upon receipt by
the Company of such fully executed Exercise Notice accompanied by such aggregate
Exercise Price.



 



--------------------------------------------------------------------------------

 

Exhibit 10.03

 

 

 

(c)Compliance with Law.  No Shares shall be issued pursuant to the exercise of
the Option unless such issuance and exercise complies with all relevant
provisions of law and the requirements of any stock exchange or quotation
service upon which the Shares are then listed.  Assuming such compliance, for
income tax purposes the Exercised Shares shall be considered transferred to the
Participant on the date the Option is exercised with respect to such Exercised
Shares.

 

5.Method of Payment.  Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Participant (if
not specified by the Company):    

 

(a)cash;

 

(b)check;

 

(c)a “broker-assisted” or “same-day sale” (as described in Section 7(d) of the
Plan);

 

(d)if permitted by the Company, surrender of Shares, as long as the Company
determines that accepting such Shares does not result in any adverse accounting
consequences to the Company.  If Shares are surrendered, the value of those
Shares will be the Fair Market Value for those Shares on the date they are
surrendered; or

 

(e)any other method authorized by the Company.

 

6.Non-Transferability of Option.  The Option may not be transferred in any
manner other than by will or by the laws of descent or distribution or court
order, and may be exercised during the lifetime of the Participant only by the
Participant.  The terms of the Plan, the Notice of Grant and this Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Participant.

 

7.Term of Option.  The Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the Notice of Grant, the Plan and the terms of this Agreement.

 

8.Responsibility for Taxes.  Regardless of any action the Company or the
Participant’s employer (the “Employer”) takes with respect to any or all income
tax, social insurance contributions, payroll tax, fringe benefits tax, payment
on account or other tax-related items related to the Participant’s participation
in the Plan and legally applicable to the Participant or deemed by the Company
or the Employer to be an appropriate charge to the Participant even if
technically due by the Company or the Employer (“Tax-Related Items”), the
Participant acknowledges that the ultimate liability for all Tax-Related Items
is and remains the Participant’s responsibility and may exceed the amount
actually withheld by the Company or the Employer. The Participant further
acknowledges that the Company and/or the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option, including, but not limited to, the grant, vesting, or
exercise of the Option, the subsequent sale of Shares acquired pursuant to such
exercise and the receipt of any dividends and/or any dividend equivalents; and
(b) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Option to reduce or eliminate the Participant’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Participant has become subject to tax in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

 

Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy any applicable withholding obligations
with regard to all Tax-Related Items by one or a combination of the following:

 

(i)  withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company and/or the Employer;

 



 



--------------------------------------------------------------------------------

 

Exhibit 10.03

 

 

(ii)  withholding from proceeds of the sale of Shares acquired upon exercise of
the Option either through a voluntary sale or through a mandatory sale arranged
by the Company (on the Participant’s behalf pursuant to this authorization); or

 

(iii)  withholding in Shares to be issued upon exercise of the Option or

 

(iv)Participant’s payment of a cash amount (including by check representing
readily available funds or a wire transfer); or

 

(v)any other arrangement approved by the Committee and permitted under
applicable law.

 

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding amounts or
other applicable withholding rates, including up to the maximum applicable
rates, in which case the Participant may receive a refund of any over-withheld
amount in cash and will have no entitlement to the stock equivalent.  If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Participant is deemed to have been issued the full number of
Shares subject to the exercised Option, notwithstanding that a number of the
Shares are held back solely for the purpose of paying the Tax-Related Items due
as a result of any aspect of the Participant’s participation in the Plan. 

 

Finally, the Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares, if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.

 

9.Governing Law; Venue.  For purposes of any action, lawsuit or other
proceedings brought to enforce this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of the City and County of San
Francisco, California, or the United States federal courts for the Northern
District of California, and no other courts.  This Agreement is governed by
Delaware law except for that body of law pertaining to conflict of laws.  If any
provision of this Agreement is determined by a court of law to be illegal or
unenforceable, then such provision will be enforced to the maximum extent
possible and the other provisions will remain fully effective and enforceable. 

 

10.Entire Agreement; Enforcement of Rights.  This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No adverse modification of or adverse amendment
to this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing and signed by the parties to this Agreement (which
writing and signing may be electronic). The failure by either party to enforce
any rights under this Agreement will not be construed as a waiver of any rights
of such party

 

11.Nature of Grant.  In accepting the grant of the Option, the Participant
acknowledges, agrees and understands that:

 

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

 

(b)the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future option grants, or benefits in lieu
of options, even if options have been granted repeatedly in the past;

 

(c)all decisions with respect to future option grants, if any, will be at the
sole discretion of the Company;

 

(d)the Participant’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate the Participant’s employment relationship (if any) at
any time;



 



--------------------------------------------------------------------------------

 

Exhibit 10.03

 

 

 

(e)the Participant is voluntarily participating in the Plan;

 

(f)the Option and any Shares acquired under the Plan, and the income and value
of same, are extraordinary items that do not constitute compensation of any kind
for services of any kind rendered to the Company or the Employer, and are
outside the scope of the Participant’s employment or service contract, if any;

 

(g)the Option and any Shares acquired under the Plan, and the income and value
of same, are not intended to replace any pension rights or compensation;

 

(h)the Option and any Shares acquired under the Plan, and the income and value
of same, are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments, and in no event should be considered as compensation for, or relating
in any way to, past services for the Company, the Employer, or any Parent,
Subsidiary or affiliate of the Company;

 

(i)the Option and the Participant’s participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
any Parent, Subsidiary or affiliate of the Company;

 

(j)the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(k) if the underlying Shares do not increase in value, the Option will have no
value;

 

(l)if the Participant exercises the Option and acquires Shares, the value of
such Shares may increase or decrease in value, even below the Exercise Price;

 

(m)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from Termination by the Company or the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws or whether or not later found to be invalid in the jurisdiction where he or
she is providing services or under the terms of the employment agreement, if
any) and in consideration of the grant of the Option, the Participant agrees not
to institute any claim against the company or the Employer;

 

(n)unless otherwise agreed with the Company, the Option and any Shares acquired
under the Plan,  and the income and value of same, are not granted as
consideration for, or in connection with, the service the Participant may
provide as a director of a Parent or Subsidiary;  

 

(o)neither the Company, the Employer nor any other Parent, Subsidiary or
affiliate of the Company is liable for any foreign exchange rate fluctuation
between the Participant’s local currency and the United States dollar that may
affect the value of the Option or of any amounts due to him or her from the
exercise of the Option or the subsequent sale of any Shares acquired upon
exercise; and



(p)unless otherwise provided in the Plan or by the Company in its discretion,
the Option grant and the benefits under the Plan, if any, do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchange, cashed out or substituted for, in
connection with any corporate transaction affecting the Common Stock.

 

12.No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
his or her own personal tax, legal, and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan. 

 

13.Data Privacy.  Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement and any other Option grant
materials by and among the Company and its Subsidiaries for the exclusive
purpose of implementing, administering and managing Participant’s participation
in the Plan.



 



--------------------------------------------------------------------------------

 

Exhibit 10.03

 

 

Participant understands that the Company and any Subsidiary may hold certain
personal information about him or her, including, but not limited to, name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all RSUs or any other entitlement
to shares awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan. 

Participant understands that Data will be transferred to E*Trade Financial
Services or such other stock plan service provider designated by the Committee
which may be assisting the Company presently or in the future with the
implementation, administration and management of the Plan.  Participant
understands that the recipients of the Data may be located in the U.S. or
elsewhere, and that the recipients’ country (e.g., the U.S.) may have different
data privacy laws and protections than Participant’s country.  Participant
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting Participant’s local human
resources representative.  Participant authorizes the Company, E*Trade Financial
Services and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
Participant’s participation in the Plan.  Participant understands that Data will
be held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan.  Participant understands that he or she
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative.  Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis.  If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her employment status or service and career
with the Company or any Subsidiary will not be adversely affected; the only
adverse consequence of refusing or withdrawing Participant’s consent is that the
Company would not be able to grant Participant RSUs or other equity awards or
administer or maintain such awards.  Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan.  For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact his or her local human resources
representative.

Finally, upon request of the Company or the service recipient, Participant
agrees to provide a separate executed data privacy consent form (or any other
agreements or consents) that the Company or the service recipient may deem
necessary to obtain from Participant for the purpose of administering
Participant’s participation in the Plan in compliance with the data privacy laws
in Participant’s country, either now or in the future.  Participant understands
and agrees that Participant will not be able to participate in the Plan if
Participant fails to provide any such consent or agreement requested by the
Company and/or the service recipient.

 

 14.Electronic Delivery and Acceptance.  By Participant’s acceptance of the
Notice (whether in writing or electronically), Participant and the Company agree
that the Options are granted under and governed by the terms and conditions of
the Plan, the Notice and this Agreement.  Participant has reviewed the Plan, the
Notice and this Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Notice and Agreement, and fully
understands all provisions of the Plan, the Notice and this
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions relating to
the Plan, the Notice and this Agreement.  Participant further agrees to notify
the Company upon any change in Participant’s residence address.  By acceptance
of the Options, Participant agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company and consents to the electronic delivery of the Notice,
this Agreement, the Plan, account statements, Plan prospectuses required by the
SEC, U.S. financial reports of the Company, and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements) or other communications or
information related to the Options and current or future participation in the
Plan.  Electronic delivery may include the delivery of a link to the Company
intranet or the internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other delivery determined
at the Company’s discretion.  Participant acknowledges that Participant may
receive from the Company a paper copy of any documents delivered electronically
at no cost if Participant contacts the Company by telephone, through a postal
service or electronic mail to Stock Administration. Participant further
acknowledges that Participant will be provided with a

 



--------------------------------------------------------------------------------

 

Exhibit 10.03

 

 

paper copy of any documents delivered electronically if electronic delivery
fails; similarly, Participant understands that Participant must provide on
request to the Company or any designated third party a paper copy of any
documents delivered electronically if electronic delivery fails. Also,
Participant understands that Participant’s consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if Participant has provided an electronic mail address), at any time
by notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail to Stock Administration. 

 

15.Signatures.  The Participant’s acceptance of the Notice of Grant, this
Agreement and any other written agreement entered into between the Participant
and the Company with respect to the Option shall be considered an electronic
signature for all legal purposes, and such acceptances and acknowledgements
shall be enforceable pursuant to applicable law.

 

16.Severability.  The provisions of this Agreement are severable.  If any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

17.No Rights as Employee.  Nothing in this Agreement shall affect in any manner
whatsoever the right or power of the Company, or a Parent or Subsidiary, to
terminate Participant’s employment relationship for any reason, with or without
cause. 

 

18.Waiver.  Participant acknowledges that a waiver by the Company of the breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by
Participant or any other participant.

 

19.Language. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

 

20.Appendix.  Notwithstanding any provisions in the Notice of Grant or this
Award Agreement, the Option grant shall be subject to any additional terms and
conditions set forth in the Appendix to this Award Agreement for the
Participant’s country. Moreover, if the Participant relocates to one of the
countries included in the Appendix attached hereto as Exhibit B, the additional
terms and conditions for such country will apply to the Participant, to the
extent the Company determines that the application of such terms and conditions
are necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Agreement. 

 

21.Insider Trading Restrictions/Market Abuse Laws.  Participant acknowledges
that, depending on Participant’s country, Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect Participant’s
ability to acquire or sell the Shares or rights to Shares under the Plan during
such times as Participant is considered to have “inside information” regarding
the Company (as defined by the laws in Participant’s country).  Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. Participant acknowledges that it is Participant’s responsibility to
comply with any applicable restrictions and understands that Participant should
consult his or her personal legal advisor on such matters.   In addition,
Participant acknowledges that he or she read the Company’s Insider Trading
Policy, and agrees to comply with such policy, as it may be amended from time to
time, whenever Participant acquires or disposes of the Company’s securities.

 

22.Foreign Asset/Account Reporting Requirements.  Participant may be subject to
foreign asset/account, exchange control and/or tax reporting requirements as a
result of the acquisition, holding and/or transfer of Shares or cash resulting
from his or her participation in the Plan.  Participant may be required to
report such accounts, assets, the balances therein, the value thereof and/or the
transactions related thereto to the applicable authorities in Participant’s
country and/or repatriate funds received in connection with the Plan within
certain time limits or according to specified procedures.  Participant
acknowledges that he or she is responsible for ensuring compliance with any
applicable foreign asset/account, exchange control and tax reporting
requirements and should consult his or her personal legal and tax advisors on
such matters.

 

23.Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan and the Option
grant to the extent the Company determines it is necessary

 



--------------------------------------------------------------------------------

 

Exhibit 10.03

 

 

or advisable for legal or administrative reasons, and to require the Participant
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

24.Award Subject to Company Clawback or Recoupment.  The Options shall be
subject to clawback or recoupment pursuant to any compensation clawback or
recoupment policy adopted by the Board or the Committee or required by law
during the term of Participant’s employment or other Service that is applicable
to Participant.  In addition to any other remedies available under such policy,
applicable law may require the cancellation of Participant’s Options (whether
vested or unvested) and the recoupment of any gains realized with respect to
Participant’s Options.



25.Acknowledgment.  By Participant’s signature and the signature of the
Company’s representative on the Notice of Grant, Participant and the Company
agree that this Option is granted under and governed by the terms and conditions
of the Plan, the Notice of Grant and this Agreement.  Participant has reviewed
the Plan, the Notice of Grant and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to signing this Agreement, and
fully understands all provisions of the Plan, the Notice of Grant and this
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions relating to
the Plan, the Notice of Grant and this Agreement.  Participant further agrees to
notify the Company upon any change in Participant’s residence address

 

 



 



--------------------------------------------------------------------------------

 

Exhibit 10.03

 

 

APPENDIX A

 

GLU MOBILE INC.

2018 EQUITY INDUCEMENT PLAN

 

STOCK OPTION EXERCISE AGREEMENT

(Global)

1.Exercise of Option.  Pursuant to exercise of that certain option (the
“Option”) granted to me (the “Participant”) under the Company’s 2018 Equity
Inducement Plan, as such may be amended from time to time (the “Plan”) and
subject to the terms and conditions of this Stock Option Exercise Agreement
(this “Exercise Agreement”) and the associated Stock Option Award Agreement,
including any additional terms and conditions for the Participant’s country set
forth in the appendix attached thereto, and the Notice of Grant and (together,
the “Agreement”),  the Participant hereby purchases from the Company, and the
Company hereby sells to the Participant, the Total Number of Shares set forth in
an exercise instruction (the “Shares”) of Common Stock, at the Exercise Price
Per Share assigned to the Option being exercised (the “Exercise Price”).  As
used in this Exercise Agreement, the term “Shares” refers to the Shares
purchased under this Exercise Agreement and includes all securities received (a)
in replacement of the Shares, (b) as a result of stock dividends or stock splits
with respect to the Shares, and (c) all securities received in replacement of
the Shares in a merger, recapitalization, reorganization or similar corporate
transaction. 

2. Delivery of Payment. The Participant herewith delivers to the Company the
full Exercise Price for the Shares.

3. Representations of the Participant. The Participant acknowledges that he or
she has received, read and understands the Plan and the Agreement and agrees to
abide by and be bound by their terms and conditions.

4. Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder shall exist with respect to the Shares, notwithstanding
the exercise of the Option. The Shares so acquired shall be issued to the
Participant as soon as practicable after exercise of the Option. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date of issuance, except as provided in Section 2.3 of the Plan.

5. Tax Consultation. The Participant understands that there will be tax
consequences as a result of the Participant’s purchase or disposition of the
Shares. The Participant represents that he or she has consulted with any tax
consultants the Participant deems advisable in connection with the purchase or
disposition of the Shares and that the Participant is not relying on the Company
for any tax advice.

6. Entire Agreement; Governing Law; Venue. The Plan and the Agreement are
incorporated herein by reference. This Exercise Agreement, the Plan and the
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Participant with respect to the subject matter
hereof.  This Exercise Notice, the Agreement and the Plan are governed by, and
subject to, the laws of the State of Delaware, U.S.A., without regard to the
conflict of law provisions.

For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant, the Agreement or this
Exercise Notice, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of California, U.S.A., and agree that such litigation
shall be conducted only in the courts of San Francisco County, California, or
the federal courts for the United States for the Northern District of
California, and no other courts, where the exercise is made and/or to be
performed.

 



 



--------------------------------------------------------------------------------

 

Exhibit 10.03

 

 

APPENDIX  B 

APPENDIX OF ADDITIONAL TERMS AND CONDITIONS TO THE

GLU MOBILE INC.

STOCK OPTION AWARD AGREEMENT

2018 EQUITY INDUCEMENT PLAN

(Global)

 

TERMS AND CONDITIONS

 

This Appendix includes additional terms and conditions that govern the Options
granted to Participant under the Plan if Participant resides and/or works in one
of the countries below.  This Appendix forms part of the Agreement.  Any
capitalized term used in this Appendix without definition will have the meaning
ascribed to it in the Notice, the Agreement or the Plan, as applicable.

 

If Participant is a citizen or resident of a country, or is considered resident
of a country, other than the one in which Participant is currently working, or
Participant transfers employment and/or residency between countries after the
Date of Grant, the Company will, in its sole discretion, determine to what
extent the additional terms and conditions included herein will apply to
Participant under these circumstances.

NOTIFICATIONS

 

This Appendix may also include information regarding certain other issues of
which Participant should be aware with respect to his or her participation in
the Plan.  The information is based on the securities, exchange control, tax and
other laws in effect in the respective countries as of April 2018.  Such laws
are often complex and change frequently.  As a result, the Company strongly
recommends that Participant not rely on the information noted herein as the only
source of information relating to the consequences of Participant’s
participation in the Plan because the information may be out of date at the time
Participant exercise the Option or sells shares acquired upon exercise.  In
addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result.  Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to his or her individual situation.

 

If Participant is a citizen or resident (or is considered as such for local law
purposes) of a country other than the country in which Participant is currently
residing, or if Participant transfers to another country after the grant but
prior to exercise of the Option, the notifications contained herein may not be
applicable to Participant.

 

Canada

 

Terms and Conditions

 

 

Termination.    The following provision replaces the second paragraph of Section
2 of the Agreement:

 

Termination Date is deemed to occur effective as of the earlier of (a) the date
Participant is no longer actively providing services to the Company or any
Subsidiary, and (b) the date Participant receives notice of termination of
service from the Employer, regardless of any notice period or period of pay in
lieu of such notice required under local law (including, but not limited to
statutory law, regulatory law and/or common law).

 

Notifications

 

Securities Law Information.  Participant will not be permitted to sell or
otherwise dispose of the shares acquired upon vesting of the Options within
Canada.  Participant will only be permitted to sell or dispose of any shares
acquired under the Plan if such sale or disposal takes place outside of Canada
on the facilities on which such shares are traded.



 



--------------------------------------------------------------------------------

 

Exhibit 10.03

 

 

 

The following provisions apply if Participant is a resident of Quebec:

 

Language Consent.  The parties acknowledge that it is their express wish that
the Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

 

Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents, avis et procédures judiciaires, exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à, la présente
convention.

 

Data Privacy.  The following provision supplements the Agreement:

 

Participant hereby authorizes the Company and the Company’s representatives to
discuss and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan.  Participant
further authorizes the Company and any Subsidiary to record such information and
to keep such information in Participant’s employment file.

 

India

 

Terms and Conditions

 

Method of Payment.  Notwithstanding anything to the contrary in the Plan or the
Agreement, due to legal restrictions in India, Participant will not be permitted
to pay the Exercise Price by a “sell-to-cover” exercise (i.e., whereby
Participant delivers to the Company a properly executed Exercise Notice together
with irrevocable instructions to a broker to sell Shares sufficient to cover the
Exercise Price of Shares subject to the exercised Option and any Tax-Related
Items).  The Company reserves the right to permit this method of payment
depending on the development of local law.

 

Notifications

 

Exchange Control Information.  Indian residents are required to repatriate any
cash dividends paid on Shares and any proceeds from the sale of such Shares to
India within such period of time as may be required under applicable
regulations.  Upon repatriation, Indian residents should obtain a foreign inward
remittance certificate (“FIRC”) from the bank where they deposit the foreign
currency and should maintain the FIRC as evidence of the repatriation of funds
in the event the Reserve Bank of India or the Employer requests proof of
repatriation.

 

Foreign Asset/Account Reporting Information.  Indian residents are required to
declare the following items in their annual tax return: (i) any foreign assets
held by them (including Shares acquired under the Plan and held outside of
India), and (ii) any foreign bank accounts for which they have signing
authority.  Participant is responsible for complying with applicable foreign
asset tax laws in India and should consult with a personal tax advisor in this
regard. 

 

United States

 

Terms and Conditions

 

Termination.  This provision supplements the second paragraph of Section 2 of
the Agreement:

 

Participant’s employment constitutes employment at-will, and nothing in this
Agreement shall affect in any manner whatsoever the right or power of the
Company, or if applicable, Subsidiary of the Company, to terminate Participant’s
employment, for any reason at any time. 

 

Responsibility for Taxes.  The following provisions supplement Section 8 of the
Agreement:

 

Participant acknowledges that there will be tax consequences upon exercise of
the Option or disposition of the Shares, if any, received in connection
therewith, and Participant should consult a tax adviser regarding Participant’s
tax obligations prior to such settlement or disposition.  Upon exercise,
Participant will include in income the difference

 



--------------------------------------------------------------------------------

 

Exhibit 10.03

 

 

between the exercise price and the fair market value of the Shares on the date
of exercise.  The included amount will be treated as ordinary income and will be
subject to withholding by the Company when required by applicable law.  Upon
disposition of the Shares, any subsequent increase or decrease in value will be
treated as short-term or long-term capital gain or loss, depending on whether
the Shares are held for more than one year from the date of exercise. 
Participant should consult his or her personal tax advisor for more information
on the actual and potential tax consequences of this Option.

 

For purposes of the Agreement and to the extent applicable to Participant, a
termination of employment will be determined consistent with the rules relating
to a “separation from service” as defined in Section 409A of the Internal
Revenue Code and the regulations thereunder (“Section 409A”). Notwithstanding
anything else provided herein, to the extent any payment/consideration provided
under this Agreement constitute deferred compensation subject to Section 409A,
and Participant is deemed at the time of such termination of employment to be a
“specified employee” under Section 409A, then such payment shall not be made or
commence until the earlier of (a) the expiration of the six-month period
measured from the separation from service from the Company or (b) the date of
Participant’s death following such a separation from service’ provide, however,
that such deferral shall only be effected to the extent required to avoid
adverse tax treatment to Participant including, without limitation, the
additional tax for which Participant would otherwise be liable under Section
409A(a)(1)(B) in the absence of such a deferral. To the extent any payment under
this Agreement may be classified as a “short-term deferral” within the meaning
of Section 409A, such payment shall be deemed a short-term deferral, even if it
may also qualify for an exemption from Section 409A under another provision of
Section 409A.  Payments pursuant to this provision are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

 



--------------------------------------------------------------------------------